ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




             In re Application of the County Treasurer, 2012 IL App (1st) 101976




Appellate Court            In re APPLICATION OF THE COUNTY TREASURER AND ex Officio
Caption                    COUNTY COLLECTOR OF COOK COUNTY, ILLINOIS, for Order of
                           Judgment and Sale Against Real Estate Returned Delinquent for the
                           Nonpayment of General taxes for the Year 2004 (CCPI, LLC, Petitioner-
                           Appellee, v. MB Financial Bank, Respondent-Appellant).



District & No.             First District, Sixth Division
                           Docket No. 1-10-1976


Filed                      February 17, 2012
Rehearing denied           April 5, 2012
Held                       In an action arising from the issuance of a tax deed to property owned by
(Note: This syllabus       respondent, the trial court’s order dismissing respondent’s motion to void
constitutes no part of     the deed was reversed, since the tax deed was not recorded within the
the opinion of the court   time allowed by the statute due to an invalid attempt by the assignor of
but has been prepared      the tax lien to extend the redemption period; therefore, the tax deed was
by the Reporter of         void with no right to reimbursement pursuant to section 22-85 of the
Decisions for the          Property Tax Code and the trial court’s dismissal of respondent’s motion
convenience of the         to void the deed was reversed and the cause was remanded with
reader.)
                           directions to set the deed aside.


Decision Under             Appeal from the Circuit Court of Cook County, No. 08-COTD-1637; the
Review                     Hon. Robert W. Bertucci, Judge, presiding.



Judgment                   Reversed and remanded with directions.
Counsel on                  Carter & Reiter, Ltd., of Chicago (Terry Carter, Gregory Reiter, and
Appeal                      Lynnette Lockwitz, of counsel), for appellant.

                            Salyer Law Offices, LLC, of Chicago (Mindy S. Salyer, Amanda L.
                            Moressi, and Brittney B. White, of counsel), for appellee.


Panel                       JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
                            Presiding Justice R. Gordon and Justice Garcia concurred in the judgment
                            and opinion.



                                              OPINION

¶1          After the trial court issued an order directing the issuance of a tax deed to petitioner
        CCPI, respondent MB Financial Bank filed a motion to: (count I) declare the tax deed void,
        pursuant to section 22-85 of the Property Tax Code (35 ILCS 200/22-85 (West 2008)); and
        (count II) vacate the order directing the issuance of the tax deed, pursuant to section 2-1401
        of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West 2008)).
¶2         Thereafter, petitioner filed a motion to dismiss counts I and II of respondent’s motion,
        pursuant to sections 2-615 and 2-619 of the Code (735 ILCS 5/2-615, 2-619 (West 2010)).
        The trial court granted petitioner’s motion to dismiss. Respondent appealed.
¶3          On appeal, respondent challenges the trial court’s dismissal of respondent’s motion to
        void the tax deed. Respondent contends petitioner failed to timely record the tax deed as
        required by statute because the filing of the first notice to extend the redemption period was
        a nullity and, thus, did not toll the deadline to record the tax deed. According to respondent,
        the first notice to extend was not valid because it was filed by the assignor after the tax lien
        had already been assigned to another party. Respondent contends that the assignor’s lack of
        a statutory right to file the first notice to extend rendered that filing a nullity. Respondent
        concludes that petitioner’s tax deed was not recorded within the required statutory time
        period and, thus, is void.
¶4          Respondent also challenges the trial court’s dismissal of respondent’s section 2-1401
        petition to vacate the order directing the issuance of the tax deed. Specifically, respondent
        contends it sufficiently pled a cause of action that the tax deed was procured by fraud.
        According to respondent, the fact that the assignor had filed the first extension notice was
        concealed from the trial court when the assignee applied for the tax deed and when the tax
        deed hearing was held.
¶5          We hold that petitioner’s tax deed is void with no right to reimbursement because it was
        not recorded within the time allowed by statute due to the invalid attempt by the assignor of


                                                  -2-
       the tax lien to extend the redemption period. Accordingly, we reverse the trial court’s
       dismissal of respondent’s motion to void the tax deed and remand this cause with directions.


¶6                                      I. BACKGROUND
¶7         In 2004, respondent bought the property at issue in this dispute. Sometime thereafter
       respondent constructed a new commercial building on the property and used it as one of its
       bank branches.
¶8         In June 2006, the property was sold to GJ Venture, LLC (GJ), for $347.84, the amount
       of the second installment of the 2004 general real estate taxes, at the Cook County annual tax
       sale. On the tax sale date, the property was a vacant lot. The original redemption expiration
       date from the tax sale date was June 12, 2008.
¶9         On July 11, 2006, GJ assigned the certificate of purchase and all its right, title and
       interest in the property to the Sabre Group, LLC (Sabre). On July 14, 2006, the county clerk
       issued a certificate of purchase to GJ.
¶ 10       On October 10, 2006, GJ delivered a take notice to the county clerk for mailing to the last
       assessed taxpayer. The notice advised that party that the property was sold for delinquent
       taxes, the period of redemption from the sale would expire on June 12, 2008, and a petition
       for a tax deed to transfer title would be filed.
¶ 11       On April 10, 2008, GJ filed a notice to extend the period of redemption to July 25, 2008.
       That notice, which was in the form of an affidavit, provided that affiant GJ, “being first duly
       sworn, deposes and says that: [it] is the attorney for the owner and holder” of the certificate
       of sale, who was extending the redemption period. On July 1, 2008, attorney Heather
       Ottenfeld averred that she was the attorney for the owner and holder of the certificate of sale,
       who was extending the redemption period to November 26, 2008. Sabre’s name did not
       appear on either the April or July notice. Also on July 1, 2008, Sabre filed a petition for the
       issuance of a tax deed, which alleged that the property had not been redeemed from the tax
       sale and the period of extension would expire on November 26, 2008.
¶ 12       On July 18, 2008, respondent was served by the county sheriff with statutory notice of
       the tax sale and final redemption date at the property’s location. On July 22, 2008,
       respondent was personally served statutory notice by the sheriff at respondent’s downtown
       Chicago location.
¶ 13       On October 6, 2008, the county clerk sent respondent an estimate of redemption. The
       estimate stated that: the property was sold to GJ for 2004 general taxes on June 12, 2006; the
       redemption date was extended to November 26, 2008, and a grand total of $5,007.31 was
       owed in taxes. The estimate stated, “Note: the grand total is subject to increase.”
       Furthermore, a notation in the bottom, right corner of the form stated:
          “Sale penalties increase every 6 months from the date of sale. Additional penalty of 0%
          amounting to $0 added after 12-12-08.”


                                                 -3-
¶ 14       Respondent issued a check, dated December 3, 2008, for $5,007.31 payable to the county
       clerk to redeem the taxes. However, on December 9, 2008, the county clerk returned
       respondent’s check with a letter explaining that the county clerk was “unable to accept
       [respondent’s] redemption payment because the last day to redeem has passed.”
¶ 15       On January 2, 2009, Sabre filed its application for an order directing the clerk to issue
       a tax deed. The application identified GJ as the purchaser and Sabre as the assignee, and
       stated that the original redemption period expired on June 12, 2008 but was extended and,
       thus, expired on November 26, 2008.
¶ 16       On January 29, 2009, the tax deed hearing was held in this matter. Attorney Ottenfeld
       appeared on behalf of Sabre as the tax deed petitioner. Respondent was not present at the
       hearing. Counsel for Sabre informed the court that the certificate of purchase issued to GJ
       had been assigned to Sabre, which was the current holder of all rights, title and interest in the
       certificate. Counsel stated that two notices to extend the redemption period were filed in this
       matter; one in April and another in July of 2008. Counsel, however, was missing one
       extension notice and was unable to locate it in her file. Accordingly, counsel asked for, and
       received, leave of court to submit either the original extensions or a certified copy of the
       judgment book showing that timely extensions were made. Then, counsel presented the
       testimony of Brian McMorris, an inspector. He testified that he had inspected the property,
       which was a bank branch, on January 26, 2008. He spoke to Ms. Waters at the bank and told
       her the nature of his visit. She responded that the proper party would have to be notified in
       writing. McMorris inspected the property again on August 1, 2008, but had no contact with
       anyone there that day.
¶ 17      On February 4, 2009, Sabre assigned the certificate of purchase to petitioner CCPI. On
       February 11, 2009, the trial court entered orders substituting CCPI as the tax deed petitioner
       and directing the clerk to issue a tax deed to petitioner. Petitioner CCPI recorded its tax deed
       on November 4, 2009.
¶ 18       In December 2009, respondent filed a three-count motion to declare the tax deed void,
       pursuant to section 22-85 of the Property Tax Code, and vacate the February 2009 order
       directing the issuance of the tax deed, pursuant to section 2-1401 of the Code. In count I of
       the motion, respondent alleged that the tax deed was void because petitioner failed to record
       it within one year from June 12, 2008, the original redemption period expiration date.
       Respondent argued the deed had to be recorded by June 12, 2009, because GJ’s attempt to
       extend the redemption period was invalid where it had previously assigned away any rights
       to the property.
¶ 19       In count II of the motion, respondent alleged that the tax deed was procured by fraud and
       asked the court, under section 2-1401 of the Code, to vacate the order issuing the deed.
       Specifically, respondent alleged that Sabre failed to inform the trial court that GJ had filed
       the first notice of extension rather than Sabre, counsel failed to produce that first notice to
       the trial court, and the take notice was invalid because it was filed by GJ after it had assigned
       away any interest in the property to Sabre. Respondent also asserted a claim for equitable
       redemption, which alleged that respondent reasonably relied on incorrect and erroneous

                                                 -4-
       information from the county clerk regarding the redemption date.
¶ 20      Count III of the motion pled, in the alternative, that if respondent was not successful in
       having the tax deed order voided or vacated, the court should award respondent an amount
       equal to the fair market value of the subject property from the indemnity fund created by the
       Property Tax Code because respondent lost its property through no fault of its own.
¶ 21       Respondent attached to its motion the December 4, 2009 affidavit of respondent’s
       comptroller, Donna Adam. She averred that she was employed by respondent and its
       predecessors for 16 years. She received the take notice in July 2008. She had never seen such
       a document before and asked Kathleen Price, an in-office accounting officer, to investigate
       the circumstances of the notice. In September 2008, Adam authorized respondent’s $10
       check payment to the county clerk for the purpose of obtaining an estimate of redemption.
       On or about November 21, 2008, Adam authorized respondent’s $5,007.31 check payment
       to the county clerk to redeem the subject property from the tax sale. At the end of August
       2009, Adam learned that the property was not redeemed.
¶ 22        Respondent also attached to its motion the December 7, 2009 affidavit of accounting
       officer Kathleen Price. She averred that she was employed by respondent and its predecessors
       for 30 years. After she was presented with the take notice in July 2008, she telephoned the
       county clerk’s office and received information on how to obtain an estimate of redemption.
       She received the estimate on October 28, 2008 and had never seen such a document before.
       She reviewed the estimate and thought the redemption amount was $5,007.31 with a final
       date of December 12, 2008 to pay the taxes before additional monies were due. Price stated
       that respondent’s initial check for the payment, which was authorized on or about November
       21, 2008, was voided because it was payable to the county clerk but listed an address for the
       county notary department. When Price received a new correctly addressed check, she mailed
       it the county clerk, believing that the final date to pay was December 12, 2008. However, in
       December 2008, she received a letter from the county clerk returning respondent’s check and
       stating that the redemption date had passed. She placed that letter aside, believing she could
       reorder an estimate of redemption to pay the taxes at a later date and respondent would
       simply owe additional monies. She did not inform any other person at the bank of the county
       clerk’s letter. In August 2009, she noticed the county clerk’s letter and informed respondent’s
       vice president and assistant corporate counsel of the matter.
¶ 23       In February 2010, the Cook County treasurer filed a motion to stay count III of
       respondent’s motion, pending determination of counts I and II of said motion by the court.
       The trial court granted the Cook County treasurer’s motion.
¶ 24       Thereafter, petitioner filed a motion to strike and dismiss counts I and II of respondent’s
       motion. Petitioner argued that respondent’s motion should be dismissed pursuant to section
       2-615 because, inter alia, the pleadings were defective where they constituted an
       impermissible collateral attack on the tax deed, were factually inconsistent, failed to
       sufficiently plead a claim of fraud, and established that respondent failed to exercise the due
       diligence required for section 2-1401 relief. In the alternative, petitioner alleged that
       dismissal was proper under section 2-619 because the affidavit submitted by petitioner

                                                -5-
       eliminated any issue contained in respondent’s motion to void.
¶ 25       In support of its motion, petitioner submitted the affidavit of Kevin Sierzega. He averred
       that he was an employee of S.I. Securities Management, Inc., which was responsible for
       servicing the tax sale certificates owned by GJ, Sabre, and petitioner CCPI. He was
       authorized to prepare and file notices of extension of redemption periods and take notices on
       behalf of GJ, Sabre, and petitioner CCPI. He averred that the October 10, 2006 take notice,
       and both the April and July 2008 notices to extend the redemption period, were prepared at
       his direction and with the full knowledge and authority of both GJ, as the purchaser of the
       certificate of purchase, and Sabre, as the assignee thereof.
¶ 26        Following a hearing, the trial court granted petitioner’s motion to dismiss counts I and
       II of respondent’s motion to void the tax deed and vacate the order directing the issuance of
       the tax deed. The trial court found that the extension notices were valid and there was no
       fraud under the circumstances. Respondent appealed.


¶ 27                                       II. ANALYSIS
¶ 28       Section 2-619.1 of the Code (735 ILCS 5/2-619.1 (West 2010)) allows a movant to
       combine a section 2-615 motion to dismiss, which challenges the legal sufficiency of the
       nonmovant’s pleadings, with a section 2-619 motion to dismiss, which admits the legal
       sufficiency of the nonmovant’s pleadings but asserts certain defects or defenses. Kean v.
       Wal-Mart Stores, Inc., 235 Ill. 2d 351, 361 (2009); Edelman, Combs & Latturner v. Hinshaw
       & Culbertson, 338 Ill. App. 3d 156, 164 (2003). Under either section 2-615 or 2-619 of the
       Code, our standard of review is de novo. Kean, 235 Ill. 2d at 361.
¶ 29       Respondent argues the trial court erred in dismissing respondent’s motion pursuant to
       sections 2-615 and 2-619 of the Code. Respondent contends the dismissal was error because
       the facts as pled supported respondent’s claim that the tax deed either was void or was
       subject to vacatur pursuant to section 2-1401 of the Code. Specifically, respondent argues
       the tax deed was recorded untimely and, thus, was void because GJ’s assignment of the tax
       sale lien to Sabre rendered the extension notice filed by GJ a nullity. Additionally,
       respondent argues the grounds alleged in support of its section 2-1401 petition to vacate are
       legally sufficient as a matter of law.
¶ 30       Petitioner claims respondent fails to state a permissible cause of action to void the tax
       deed because respondent, in a collateral proceeding, is using section 21-385 of the Property
       Tax Code (35 ILCS 200/21-385 (West 2008)), concerning the extension of the redemption
       period by either the purchaser or his assignee of the tax sale lien, to directly attack the order
       directing the issuance of the tax deed. According to petitioner, respondent forfeited its right
       to any direct attack on the tax deed proceeding and order for tax deed when respondent failed
       to respond to the notice of the tax sale it received in July 2008. See 35 ILCS 200/22-45 (West
       2008) (once a tax deed has been issued under the Property Tax Code pursuant to a court
       order, it is incontestable except by direct appeal from the order directing the entry of that tax
       deed or by a section 2-1401 petition).

                                                 -6-
¶ 31       Petitioner’s direct attack/collateral proceeding argument lacks merit. Count I of
       respondent’s motion sought to void the tax deed pursuant to section 22-85 of the Property
       Tax Code, which provides, inter alia, that if the holder of the certificate purchased at any tax
       sale fails to record the deed within one year from and after the time for redemption expires,
       then the deed and the sale upon which it was based shall be absolutely void with no right to
       reimbursement. 35 ILCS 200/22-85 (West 2008). Courts have a duty to vacate and expunge
       void orders from court records. In re Application of the County Treasurer & ex officio
       County Collector of Cook County, 333 Ill. App. 3d 355, 359 (2002). Moreover, a void
       judgment may be attacked at any time, either directly or collaterally. In re Application of the
       County Collector, 397 Ill. App. 3d 535, 542 (2009) (hereinafter, Devon Bank). Section 2-
       1401, which essentially codified the common law means of collaterally attacking judgments,
       provides that “Nothing contained in this Section affects any existing right to relief from a
       void order or judgment, or to employ any existing method to procure that relief.” 735 ILCS
       5/2-1401(f) (West 2008); see also Devon Bank, 397 Ill. App. 3d at 543. A section 2-1401(f)
       petition alleging voidness is exempt from the general requirements of section 2-1401
       petitions, such as alleging a meritorious defense and due diligence. Sarkissian v. Chicago
       Board of Education, 201 Ill. 2d 95, 104 (2002); Devon Bank, 397 Ill. App. 3d at 543.
¶ 32       Turning to the merits of this appeal, respondent argues that the deed issued to petitioner
       is void under the relevant provisions of the Property Tax Code. Specifically, respondent
       asserts that the tax deed is void because it was not recorded within one year from the original
       June 12, 2008 redemption period expiration date. Although certificate purchaser GJ had
       attempted to extend the date to July 25, 2008, that filing–according to respondent–was a
       nullity because GJ lacked any statutory authority to file an extension where it had already
       assigned its right, interest and title in the certificate to Sabre. Respondent argues Sabre’s July
       2008 attempt to extend the expiration date to November 26, 2008 was also a nullity because
       the redemption period had already expired. Respondent asserts the original redemption
       expiration date of June 12, 2008 remained effective and petitioner failed to record the tax
       deed within one year of that date, as required by section 22-85 of the Property Tax Code.
¶ 33       “[T]he primary purpose of the tax sales provisions of the Property Tax Code is to coerce
       tax delinquent property owners to pay their taxes, not to assist tax petitioners in depriving
       the true owners of their property.” In re Application of the County Collector, 295 Ill. App.
3d 703, 710 (1998). The key issue for respondent is whether GJ’s extension notice was valid
       under section 21-385 of the Property Tax Code. Section 21-385 provides, in pertinent part:
           “[The] purchaser or his or her assignee of property sold for nonpayment of general taxes
           *** may extend the period of redemption at any time before the expiration of the original
           period of redemption, or thereafter prior to the expiration of any extended period of
           redemption, for a period which will expire not later than 3 years from the date of sale, by
           filing with the county clerk *** a written notice to that effect describing the property,
           stating the date of the sale and specifying the extended period of redemption. *** If the
           period of redemption is extended, the purchaser or his or her assignee must give the
           notices provided for in Section 22-10 at the specified times prior to the expiration of the
           extended period of redemption by causing a sheriff *** to serve the notices as provided

                                                  -7-
           in Section 22-15 and 22-20.” 35 ILCS 200/21-385 (West 2008).
¶ 34       Respondent argues a purchaser cannot extend the redemption period after it has
       unconditionally assigned away all of its rights to the tax lien. Respondent asserts that when
       the relevant provisions of the Property Tax Code are construed together, the context renders
       plain the meaning of the phrase “purchaser or his or her assignee” in section 21-385.
       Specifically, respondent contends the legislature clearly intended that only the owner and
       holder of the certificate of purchase has the right to extend the redemption period under
       section 21-385; prior owners and holders cannot extend the redemption period because their
       statutory rights have been transferred to a new owner and holder.
¶ 35      Petitioner responds that section 21-385 expressly states that a “purchaser” or “assignee”
       may file the extension notice.
¶ 36       The primary objective in interpreting a statute is to ascertain and give effect to the intent
       of the legislature. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 440 (2010). The
       legislature’s intent in enacting a statute is best determined by the plain and ordinary meaning
       of the statutory language. Id. “In determining the plain meaning of the statute, we consider
       the statute in its entirety, the subject it addresses, and the apparent intent of the legislature
       in enacting it.” Solon, 236 Ill. 2d at 440.
¶ 37       When the language of the statute is clear and unambiguous, the court must give it effect
       without resorting to other aids of construction. Id. The statute is deemed ambiguous if it is
       capable of being understood by reasonably well-informed persons in two or more different
       ways. Id. Courts should construe statutes so as to yield logical and meaningful results and
       to avoid constructions that render specific language superfluous or meaningless. Rochelle
       Disposal Service, Inc. v. Pollution Control Board, 266 Ill. App. 3d 192, 198 (1994). Courts
       do not depart from the plain statutory language by reading into it exceptions, limitations, or
       conditions that conflict with the expressed intent. Solon, 236 Ill. 2d at 441. Courts may also
       consider the consequences that would result from construing the statute one way or the other.
       Id.
¶ 38       Statutes should be interpreted as a whole, meaning different sections of the same statute
       should be considered in reference to one another so that they are given harmonious effect.
       Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 504 (2000). One section
       of a statute should not be interpreted in a way that renders another section of the same statute
       irrelevant. Collinsville Community Unit School District No. 10 v. Regional Board of School
       Trustees, 218 Ill. 2d 175, 185-86 (2006).
¶ 39       Section 21-350 of the Property Tax Code addresses the period of redemption for property
       sold under the Property Tax Code. 35 ILCS 200/21-350 (West 2008). Generally, the period
       of redemption is two years from the date of sale, but if certain exceptions apply, then the
       redemption period may be either lengthened or shortened. One such exception, located in
       section 21-350(c) provides in pertinent part:
               “§ 21-350. Period of Redemption. Property sold under this Code may be redeemed
           at any time before the expiration of 2 years from the date of sale, except that:

                                                 -8-
                                                 ***
                   (c) if the period of redemption has been extended by the certificate holder as
               provided in Section 21-385, the property may be redeemed on or before the extended
               redemption date.” (Emphasis added.) 35 ILCS 200/21-350 (West 2008).
       This cross-reference to section 21-385, which provides that the “purchaser or his or her
       assignee of property sold for nonpayment of general taxes” may extend the redemption
       period by filing a written notice with the county clerk, is dispositive of the issue at hand. We
       must construe section 21-385 harmoniously with section 21-350(c). The legislature’s use of
       the term “certificate holder” in section 21-350(c) establishes the clear legislative intent that
       the purchaser or assignee referenced in section 21-385 must also be the certificate holder. See
       Collinsville, 218 Ill. 2d at 185-86 (The doctrine of in pari materia “is also applicable to
       different sections of the same statute and is consonant with one of our fundamental rules of
       statutory construction–‘to view all of the provisions of a statute as a whole.’ [Citation.]”).
¶ 40       Further support for this construction is found in section 21-260(e) of the Property Tax
       Code, concerning the procedures to obtain a tax deed for scavenger sales. Specifically,
       section 21-260(e) provides in pertinent part:
               “(e) Proceeding to tax deed. The owner of the certificate of purchase shall give notice
           as required by Sections 22-5 through 22-30, and may extend the period of redemption as
           provided by Section 21-385.” (Emphasis added.) 35 ILCS 200/21-260(e) (West 2008).
       Section 21-260(e)’s cross-reference to section 21-385 further establishes the legislature’s
       clear intent that the purchaser or assignee referenced in section 21-385 must also be the
       owner/holder of the certificate of purchase.
¶ 41        Here, GJ was not the certificate holder when it filed the extension notice pursuant to
       section 21-385. Specifically, GJ had assigned away its rights to the tax lien almost two years
       before it filed the extension notice. See 35 ILCS 200/21-250 (West 2008) (“An assignment
       shall vest in the assignee *** all the right and title of the original purchaser.”). Consequently,
       the extension filed by GJ was a nullity, and the original redemption expiration date of June
       12, 2008 remained in effect. This meant that petitioner had to record the tax deed by June 12,
       2009. Petitioner, however, recorded the tax deed on November 4, 2009, which was untimely
       and, thus, absolutely void pursuant to section 22-85. The trial court, therefore, erred when
       it dismissed respondent’s motion to void the tax deed.
¶ 42       Petitioner asserts that the section 2-619(a)(9) affidavit by Kevin Sierzega eliminates any
       issue as to whether or not the extension notice was valid because Sierzega prepared and filed
       that notice with the full knowledge and authority of GJ and Sabre. We do not agree.
       Sierzega’s affidavit was not an affirmative matter that defeated respondent’s motion to void.
       That affidavit merely indicated that a third-party go-between filed extension notices and take
       notices on behalf of GJ, Sabre, and petitioner. The affidavit in no way refuted the fact that
       neither GJ nor its authorized agent could file the necessary extension notice because GJ had
       assigned away that and all other rights almost two years prior. Sierzega’s affidavit and the
       April 2008 extension notice indicate that Sierzega was acting on behalf of GJ when the April

                                                  -9-
       2008 notice was filed. Moreover, petitioner has neither argued nor shown that GJ had any
       authority to act as Sabre’s agent when GJ filed the April 2008 notice. In addition, petitioner
       has not addressed, either on appeal or below, the validity of GJ’s April 2008 notice, which
       was in the form of an affidavit but was not signed by any officer or agent of GJ.
¶ 43       As a result of our construction of the relevant provisions of the Property Tax Code and
       our conclusion that petitioner’s tax deed is void, we need not address respondent’s alternate
       argument that it sufficiently pled a cause of action alleging the tax deed was procured by
       fraud.


¶ 44                                    III. CONCLUSION
¶ 45       Pursuant to section 22-85 of the Property Tax Code, the tax deed at issue here and the
       sale on which it was based are void with no right to reimbursement. Accordingly, we reverse
       the trial court’s judgment that dismissed respondent’s motion to void. We remand this cause
       with directions for the trial court to set aside the tax deed under section 2-1401(f) of the Code
       and section 22-85 of the Property Tax Code.


¶ 46       Reversed and remanded with directions.




                                                 -10-